THE THIRTEENTH COURT OF APPEALS

                                   13-18-00316-CV


                                   Lynann Grumbles
                                          v.
 Ineos USA, LLC., Ineos Nitriles, USA, LLC, a Division of Ineos USA, LLC; and Arturo
                                     Xavier Trujillo


                                On Appeal from the
                County Court at Law No. 1 of Calhoun County, Texas
                         Trial Cause No. 2015-CV-0089


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Lynann Grumbles.

      We further order this decision certified below for observance.

June 27, 2019